—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered April 25, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility and identification issues were properly placed before the jury and we see no reason to disturb its findings.
The court properly admitted a photograph of defendant depicting him with a darker complexion than he had at the time of trial. The photograph was not unduly prejudicial, and it was relevant to explain why, at trial, defendant’s complexion was considerably lighter than it was described by a witness to be at the time of the shooting, which had occurred during the summer. Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.